Citation Nr: 1710307	
Decision Date: 03/31/17    Archive Date: 04/11/17

DOCKET NO.  08-08 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, Kansas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), on an extraschedular basis, prior to February 3, 2014. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Bosely, Counsel





INTRODUCTION

The Veteran had active service from August 1995 to April 1997. 

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas. 

 In January 2012, the Board remanded the case to the RO for further development.

In an April 2016 decision, the Board granted a TDIU effective from February 3, 2014.  The Board remanded the claim for TDIU for the period prior to February 3, 2014.  


FINDINGS OF FACT

Prior to February 3, 2014, the Veteran was unable to secure and follow a substantially gainful occupation by reason of her service-connected disabilities.


CONCLUSION OF LAW

The criteria for the assignment of a TDIU are met on an extraschedular basis prior to February 3, 2014.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Previously, the Board granted a schedular TDIU effective from February 3, 2014.  

The Veteran's service-connected disabilities do not meet the schedular rating criteria of 38 C.F.R. § 4.16(a) prior to February 3, 2014.  However, in a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, received in June 2005, the Veteran reported that her service-connected low back disability prevented her from securing or following any substantially gainful occupation since December 2003.  Because she contends that she was unable to work prior to February 3, 2014, the issue remains on appeal.  

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

A.  Applicable Law

Under the applicable criteria, a TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided that one of those disabilities is ratable 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the purpose of meeting these schedular criteria, disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; disabilities resulting from common etiology or a single accident; disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric; and multiple injuries incurred in action, will be considered as one disability.  38 C.F.R. § 4.16(a). 

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in paragraph (a) of this section.  The rating board will include a full statement as to the veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b).  The Board is required to obtain the Director's decision before it may award extraschedular TDIU.  Wages v. McDonald, 27 Vet. App. 233, 236 (2015).

B.  Discussion

In this case, the Board finds that an extraschedular TDIU is warranted prior to February 3, 2014.  

Prior to February 3, 2014, the service-connected disabilities in effect consisted of thoracolumbar spine disability, rated 40 percent since April 2002; small bowel and colon perforation, status post colostomy and anastomosis, rated zero percent; and scars, intestinal surgery residual associated with small bowel and colon perforation, status post colostomy and anastomosis, evaluated as zero percent disabling from February 21, 2012.  These ratings do not meet the schedular rating criteria of 38 C.F.R. § 4.16(a) prior to February 3, 2014.  Thus, a TDIU based on 38 C.F.R. § 4.16(a) cannot be assigned prior to February 3, 2014.  

However, the record reflects that the Veteran was precluded from following or securing substantially gainful employment prior to February 3, 2014, as a result of her then-service-connected disabilities, and primarily due to the low back disability, even without consideration of the psychiatric disorder that was not service connected until later.  Since the mid-2000s the Veteran has consistently reported having back symptoms that would make it as likely as not that she could participate in physical activities associated with the type of physical job she had for a few months and which ended in 2003 due to her back problems.  Clinical evidence contained in the reports of VA examinations in August 2006 and February 2009 during the period prior to February 3, 2014, to some extent reflect symptoms impacting the Veteran's ability to work prior to February 3, 2014. 

For instance, VA treatment records in May 2003 show that the Veteran reported that activities including sitting over 20 minutes or standing over 15 minutes increased her back pain.  

During an August 2006 VA examination the Veteran reported chronic low back throbbing pain and pressure with an intensity of 8/10; and flare-ups when pain increased to 10/10, which occurred three or four times a week and lasted several hours.  Flare-ups were precipitated by any increased movement of the lower back.  The Veteran also reported having sciatic pain in both lower extremities.  She reported she was only able to walk about 10 minutes.  She reported having one episode of physician mandated bed-rest in the previous year.  Examination showed that the Veteran appeared to be in moderate discomfort, her gait was antalgic, and spinal motion was slow and deliberate.  During the examination, the examiner noted findings that the effects of the low back disability impacted employability and activity of daily living.  The effects included an inability to perform chores or participate in most activities due to her decreased mobility. 

During the February 2009 VA examination, on functional assessment, the examiner made findings that the Veteran had difficulty getting up out of chairs and difficulty with prolonged walking.  Also, the Veteran was unable to lift or pack boxes anymore; she had been an assembly line worker and was unable to continue due to her low back condition.  After examination, the examiner diagnosed diffuse degenerative disc disease of the thoracolumbar spine.  The examiner opined that this condition would have a moderate to severe effect on occupation that requires manual labor or heavy lifting.

The report of a February 2012 VA examination of the low back shows that the examiner diagnosed disc herniation and chronic low back strain.  After examination, the examiner recorded that the Veteran had functional loss including less movement than normal, pain on movement, tenderness or pain to palpation.  Regarding the intestinal disability, the Veteran reported having alternating diarrhea and constipation.  The examiner opined that the Veteran's intestinal disability did not impact her ability to work.

The examiner opined, however, that the Veteran's service connected disabilities impacted her ability to work.  The examiner reported a history that the Veteran's last employment was in a position of production of hangers from October to December 2002, which the Veteran left due to low back pain.  The Veteran lasted just one day at a job at a call center, where she experienced difficulty dealing with customers on the phone.  The examiner also found that the Veteran had difficulty with decision making as reflected in a psychological consultation report. 

The Veteran also reported that she was not able to perform duties because of health conditions including service-connected chronic low back pain and depression.  The examination report also shows that the Veteran received pain medications by pills and by injections for the low back pain.  The examiner opined that the Veteran's emotional/mental health issues were more inhibiting to the Veteran's employment than her low back condition.  The examiner recorded that the Veteran had no noted residuals from the resection of small intestine, and that complaints of occasional constipation/diarrhea was found in humans with or without previous history of small bowel resection.  The examiner opined that there was no evidence of malabsorption or other condition that would make employment a difficulty; and that there were no findings on examination that the small bowel and colon disability would by itself prevent the Veteran from obtaining or maintaining gainful employment. 

VA treatment records dated from 2012 and 2014 show that the Veteran received a number of epidural steroid injections in treatment of pain from her service-connected thoracolumbar spine disability.

The Veteran's statements have been consistent with the clinical and examination findings during this period.  Furthermore, although not binding, the Social Security Administration found the Veteran to be disabled as of June 2000 primarily due to her back and psychiatric disabilities.

In light of this record, the matter was referred to the Director, Compensation Service, for consideration of an extraschedular rating.  An opinion was issued in August 2016.  The Director concluded that entitlement to TDIU benefits on an extraschedular basis is not warranted.  The Director explained that the medical evidence for her service connected conditions does not show that the Veteran would be unemployable in all environments, including a sedentary one, due solely to her service-connected disabilities.  

The Board notes that the Director's decision is, at this point, nonbinding on the Board.  The Board reviews the entirety of the Director's decision de novo, and is thus authorized to assign an extraschedular rating when appropriate.  See, e.g., Kuppamala v. McDonald, 27 Vet. App. 447, 458 (2015).  On this basis, the Board finds that the more probative evidence, after resolving all reasonable doubt in the Veteran's favor, establishes that she is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  

Thus, entitlement to a TDIU on an extraschedular basis is warranted.  


ORDER

A TDIU on an extraschedular basis is granted prior to February 3, 2014, subject to the law and regulations governing payment of monetary benefits.




____________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


